MILLS, Judge.
McDonalds appeals a compensation order finding it responsible for attorney’s fees. We reverse.
The record supports the conclusion that the employer failed to promptly investigate the claim for payment of a hospital bill. However, § 440.34(1), Florida Statutes (1977), conditions entitlement to a fee upon the successful prosecution of a claim. Section 440.34(2) limits the statutory percentage schedule to that portion of the award which the attorney is responsible for securing.
In the case before us, the claimant’s attorney filed one motion to compel. The employer was not notified or aware of this motion until 14 months after paying the claim. Claimant’s attorney did nothing to prosecute this claim and secured no benefits. He is not entitled to a fee.
REVERSED.
JOANOS and THOMPSON, JJ., concur.